DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Drawings
3.	The drawings filed 1/27/2021 are accepted.
Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted January 27, 2021 and November 5, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Allowable Subject Matter
5.	Claims 1-11 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-11.

Yun US PG Publication 2016/0380302 discloses a secondary battery that is pressed by pressing jig 10 to form the final shape and before the pressing step, the cell is degassed (see Figs. and paras 0037-0041).  There is no teaching of the battery being rigid, or of sealing part between the jig and the battery case, or a gas collecting pipe.
Jeong KR20150107102 discloses a secondary battery that is pressed by a pressing jig (device) to remove/expel gas generated in the battery activation process, the gas removed via a hole 170 drilled in the sealing part of the battery packaging (see Figs and paras 0012, 0030, 0055-0056).  There is no teaching of the battery being rigid, or of sealing part between the jig and the battery case, or a gas collecting pipe.
Lee KR20150062739 discloses a secondary battery that is relieved of gas generated in the battery case by using a jig to lift the top cap of the battery cell (see Figs and abstract, paras 0033-0036). There is no teaching the jig pressing on the battery, of sealing part between the jig and the battery case, or a gas collecting pipe.
Lee KR101634310 discloses a gas extraction system of a secondary battery wherein gas from a battery is sampled by striking the battery within a jig/chamber to release the gas and a vacuum system from outside the jig/chamber suck out the gas from the chamber (see Figs and paras 0016-0021, 0038-0051).  There is no teaching the jig 
There is no prior art available that would inform the skilled artisan to press a surface of a rigid battery case, a seal being between the jig and the case, and to include in the pressing jig a gas collecting pipe through which gas generated in the battery case flows.  Therefore, the references fail to teach or suggest the particulars of the independent Claims 1, 7, and 13, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 1, 7, and 13.  Since Claims 2, 3, 5, 6, 8-12, and 14-17 depend on Claims 1, 7, and 13, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729